Exhibit 10.1
TRINITY INDUSTRIES, INC.
PERFORMANCE RESTRICTED STOCK UNIT
GRANT AGREEMENT
PERFORMANCE PERIOD __________
THIS PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”), is
made by and between TRINITY INDUSTRIES, INC. (hereinafter called the “Company”)
and __________________ (hereinafter called the “Grantee”), is made as of the
____ day of _____, 20___ (the “Date of Grant”); the Performance Period for this
award is the ______-year period from ____________ through ________________.
WITNESSETH:
WHEREAS, the Grantee complies with the requirements of eligibility for the award
of performance-based restricted stock units under the Amended and Restated
Trinity Industries, Inc. 2004 Stock Option and Incentive Plan (the “Plan”); and
WHEREAS, the Company has determined to grant to the Grantee a target award of
______________ Restricted Stock Units, denominated in Common Stock of the
Company, so that one unit is valued as one Common Share, subject to the terms
and conditions hereinafter set forth, as a performance incentive affording the
Grantee an opportunity to obtain an increased proprietary interest in the
Company thereby promoting a closer nexus between the Grantee’s interest and the
interests of the Company, and to stimulate Grantee’s enthusiastic participation
in the development, growth, performance, and financial success of the Company;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:
1. Grant of Performance-Based Restricted Stock Units.
Subject to the terms and conditions of the Plan, this Agreement, and the
restrictions set forth below, the Company hereby grants to the Grantee the total
number of Restricted Stock Units set forth above as a target award (the “Target
Performance Units”); provided that the actual number of Restricted Stock Units
that may be earned under this Agreement will be between zero (0) and _______% of
the Target Performance Units, based upon the achievement of the goals and
objectives during the Performance Period, as set forth on the attached Appendix
(such actual number of Restricted Stock Units earned referred to herein as
“Earned Performance Units”). Each Earned Performance Unit shall be converted
into one share of Common Stock of the Company, in accordance with and subject to
the terms and conditions of the Plan and this Agreement.

1



--------------------------------------------------------------------------------



 



2. Stockholder Status.
The Grantee will have no rights as a stockholder with respect to any units
covered by this Agreement until shares are delivered to the Grantee. The
Restricted Stock Units awarded under this Agreement shall be subject to the
terms and conditions of this Agreement and the Plan. The Grantee, by his or her
execution of this Agreement, agrees to execute any documents requested by the
Company in connection with the delivery of the Target Performance Units, Earned
Performance Units, and shares of Common Stock based on conversion of Earned
Performance Units.

3.   Vesting; Timing of Delivery of Shares of Common Stock.

Subject to special vesting and forfeiture rules in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Restricted Stock
Units shall become vested (i.e., become Earned Performance Units) effective as
of ____________, upon certification by the Human Resources Committee of the
Board of Directors (the “Committee”) of the achievement of the
requirements/targets set forth on the Appendix attached to this Agreement as of
the end of the Performance Period, which Appendix is by this reference made a
part hereof.
In addition, the following special rules shall apply:

  (i)   In the event of the death or Disability (as defined in the Plan) of the
Grantee prior to the ________ anniversary of the date of this Agreement, the
performance goals set forth on the attached Appendix shall be assumed to have
been met at the target level on the date of such death or Disability, and the
Grantee (or the Grantee’s personal representative) shall be vested in Earned
Performance Units on such date equal to the Target Performance Units multiplied
by a fraction, the numerator of which is the number of days from the Date of
Grant to the date of death or Disability, and the denominator of which is the
number of days in the full Performance Period;     (ii)   In the event a Change
in Control (as defined in the Plan) occurs, the level of performance of the
performance goals set forth on the attached Appendix shall be assumed to have
been met at the target level on the date of such Change in Control, and the
Grantee (or the Grantee’s personal representative) shall be vested in Earned
Performance Units on such date equal to the Target Performance Units;     (iii)
  Subject to item (iv) below, in the event the Grantee’s employment terminates
due to termination without cause or Retirement (as defined in the Plan) prior to
the ________ anniversary of the date of this Agreement, the Grant of Target
Performance Units shall not be immediately forfeited and Grantee shall be vested
in Earned Performance Units based on the level of achievement of the performance
goals set forth on the attached

2



--------------------------------------------------------------------------------



 



      Appendix at the end of the Performance Period as determined by the
Committee, multiplied by a fraction, the numerator of which is the number of
days from the Date of Grant to the date of termination without cause or
Retirement, as applicable, and the denominator of which is the number of days in
the full Performance Period; or

  (iv)   If, prior to the _________ anniversary date of this Agreement,
Grantee’s employment terminates due to termination without cause or Retirement
and Grantee is at such time serving as a director, officer, employee, owner,
partner, advisor, agent, or consultant for (a) any business or entity that
competes, directly or indirectly, with the Company or its affiliated entities;
or (b) any business or entity that is a supplier or customer of the Company or
its affiliated entities, any Target Performance Units (and any Earned
Performance Units), as well as any shares of Common Stock payable with respect
thereto, will be subject to forfeiture at the discretion of the Committee.

Restricted Stock Units that are not vested in accordance with this Section 3
shall be forfeited on the earlier of the date of the Grantee’s termination of
employment, death, Disability, Change in Control of the Company or the
expiration of the Performance Period. Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Restricted Stock Units shall cease and
terminate, without any further obligations on the part of the Company. The
Restricted Stock Units awarded hereunder shall be forfeited if the Grantee fails
to comply with paragraph 7 hereof. The Target Performance Units (and any Earned
Performance Units) may also be forfeited in order to satisfy amounts recoverable
by the Company that the Committee determines pursuant to the Policy for
Repayment on Restatement of Financial Statements as may be in effect at the time
of the determination, which Policy is incorporated herein by reference.
Subject to the provisions of the Plan and this Agreement, upon the vesting of
Restricted Stock Units in accordance with this Section 3, or as soon as
practicable following such vesting, and in no event later than sixty (60) days
after vesting of Restricted Stock Units, the Company shall convert the Earned
Performance Units into the number of whole shares of Common Stock equal to the
number of Earned Performance Units and shall deliver such shares to the Grantee
or the Grantee’s personal representative, provided that the Grantee or Grantee’s
personal representative has made appropriate arrangements with the Company in
accordance with Section 27 of the Plan for applicable taxes which are required
to be withheld under federal, state or local law or the tax withholding
requirement has otherwise been satisfied. From and after the date of receipt of
such shares, the Grantee or the Grantee’s estate, personal representative or
beneficiary, as the case may be, shall have full rights of transfer or resale
with respect to such stock subject to applicable state and federal regulations.
4. No Rights of Continued Service.
Nothing herein shall confer upon Grantee any right to remain an officer or
employee of the Company or one of its Subsidiaries, and nothing herein shall be
construed in any manner to

3



--------------------------------------------------------------------------------



 



interfere in any way with the right of the Company or its Subsidiaries to
terminate the Grantee’s service at any time.
5. Interpretation of this Agreement.
The administration of the Company’s Plan has been vested in the Committee, and
all questions of interpretation and application of this grant shall be subject
to determination by a majority of the members of the Committee, which
determination shall be final and binding on Grantee.
Each payment under this Agreement is intended to be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) or in compliance
with Section 409A, including, but not limited to, being paid pursuant to a fixed
schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and the
provisions of this Agreement will be administered, interpreted and construed
accordingly. Without limiting the generality of the foregoing, the term
“termination of employment” or any similar term under the Agreement will be
interpreted to mean “separation from service” within the meaning of Section 409A
to the extent necessary to comply with Section 409A.
6. Subject to Plan.
The Target Performance Units (and any Earned Performance Units) are granted
subject to the terms and provisions of the Plan of the Company, which plan is
incorporated herein by reference. In case of any conflict between this Agreement
and the Plan, the terms and provisions of the Plan shall be controlling.
Capitalized terms used herein, if not defined herein, shall be as defined in the
Plan.
7. Confidentiality.
This Performance Restricted Stock Unit Grant is to be treated as STRICTLY
CONFIDENTIAL. A Grantee who shares information regarding this Performance
Restricted Stock Unit Grant with other employees or outside persons, other than
as required to comply with applicable laws or as necessary to manage his or her
personal finances, is subject to his or her rights hereunder being forfeited
upon a determination by the Committee that the Grantee has violated this
paragraph.
8. Acceptance.
The grant of the Restricted Stock Units under this Agreement is subject to and
conditioned upon Grantee’s acceptance of the terms hereof by the return of an
executed copy of this Agreement to the Company.

4



--------------------------------------------------------------------------------



 



DATED as of the _______ day of _____, 20__.

            TRINITY INDUSTRIES, INC.
      By:           Name:           Title:           GRANTEE
                 NAME:        ID:   

5



--------------------------------------------------------------------------------



 



         

APPENDIX
PERFORMANCE GOALS AND METRICS
Performance Period: _____________________
[Metrics]
Note: Payout percentage will be interpolated for performance between Threshold
and Target, and for performance between Target and Maximum.
For the avoidance of doubt, there will be no payout and no Earned Performance
Units if the Threshold performance level set forth above is not reached.

 